MEMORANDUM DECISION

      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                 FILED
      regarded as precedent or cited before any                        Jun 29 2017, 9:12 am
      court except for the purpose of establishing
                                                                            CLERK
      the defense of res judicata, collateral                           Indiana Supreme Court
                                                                           Court of Appeals
      estoppel, or the law of the case.                                      and Tax Court




      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Adam C. James                                            Curtis T. Hill, Jr.
      Shelbyville, Indiana                                     Attorney General of Indiana
                                                               Tyler G. Banks
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Garold E. Colinot,                                       June 29, 2017
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               70A01-1611-CR-2754
              v.                                               Appeal from the Rush Circuit
                                                               Court
      State of Indiana,                                        The Honorable David E. Northam,
      Appellee-Plaintiff.                                      Judge
                                                               Trial Court Cause No.
                                                               70C01-1511-F6-703



      Mathias, Judge.


[1]   Garold E. Colinot (“Colinot”) was convicted in Rush Circuit Court of Level 5

      felony battery resulting in serious bodily injury. Colinot was ordered to serve a


      Court of Appeals of Indiana | Memorandum Decision 70A01-1611-CR-2754 | June 29, 2017      Page 1 of 7
      three-year sentence with two years executed in the Department of Correction.

      Colinot presents two issues on appeal:

          I.      Whether the evidence presented at the jury trial was sufficient to

                  support his conviction; and

          II.     Whether the trial court’s admission of Woods’ medical records

                  evidence that erroneously named the defendant on the accompanying

                  affidavit constituted fundamental error.


[2]   We affirm.


                                 Facts and Procedural History

[3]   On November 20, 2015, Colinot joined Garrick Fitch (“Fitch”) and Tommy

      Woods (“Woods”) at the home of Fitch’s father (“Mr. Fitch”). Colinot knew

      Fitch and his father because he drove the elderly Mr. Fitch when needed and

      assisted with tasks on his property. Woods was Fitch’s friend and Colinot’s

      acquaintance.


[4]   Earlier that day, Fitch and Woods had cleared Mr. Fitch’s backyard of scrap

      wood and lit a bonfire. When Colinot arrived, the men had finished clearing the

      yard and were drinking alcohol and cooking around the fire. At some point

      after dark, Colinot threw more wood on the fire, causing an ember to fall near

      Woods. Woods responded with a comment that angered Colinot. Colinot

      pushed Woods into the fire and pinned him down by placing his knee on

      Woods’ back until Fitch intervened. Fitch struck Colinot several times before


      Court of Appeals of Indiana | Memorandum Decision 70A01-1611-CR-2754 | June 29, 2017   Page 2 of 7
      Colinot rolled off Woods and Woods was able to get out of the fire. Colinot left

      the property, and Fitch and Woods went inside Mr. Fitch’s house.

[5]   Woods received medical attention the next day, November 21, 2015, when his

      stepmother (“Mrs. Woods”) called an ambulance and he was transported to

      Hancock Regional Hospital. Woods suffered burns to his right hand, bilateral

      lower extremities, and right foot. During several stays at the hospital in

      November and December, Woods underwent skin graft surgery to his hand and

      foot and was treated for pain.


[6]   Mrs. Woods also contacted the Rush County Sheriff’s Department. Deputy

      Sheriff Steve Houston briefly interviewed Woods at the hospital, but it was

      Lieutenant Terry Drake (“Lieutenant Drake”) who followed up on the report.

      On November 24, 2015, Lieutenant Drake interviewed Mrs. Woods and Fitch,

      observed the crime scene, and arrested Colinot for the battery of Woods.

      Colinot gave a videotaped statement at the Rush County Sheriff’s Department

      in which he recounted being hit on the head and unintentionally falling with

      Woods into the fire.


[7]   On November 25, 2015, Colinot was charged with Level 6 felony battery

      resulting in moderate bodily injury and Level 5 felony battery resulting in

      serious bodily injury.

[8]   A jury trial was held in October 2016. At trial, Fitch and Woods identified

      Colinot as Woods’ attacker. Their testimonies were inconsistent concerning

      several details of what happened before and after the battery, but both men

      Court of Appeals of Indiana | Memorandum Decision 70A01-1611-CR-2754 | June 29, 2017   Page 3 of 7
       were consistent in their description of how Colinot forced Woods into the fire.

       Fitch, Woods, and Colinot also provided varied accounts of how much alcohol

       they consumed that night.


[9]    During trial, the trial court admitted Woods’ medical records into evidence

       without objection. Ex. Vol. 1, State’s Ex. 6. The first page of the document was

       a certification and affidavit signed by a representative of Health Information

       Management of Healthport. It mistakenly listed the patient’s name as Colinot

       instead of Woods. Woods’s name appeared throughout the rest of the exhibit.


[10]   The jury found Colinot guilty of Level 6 battery resulting in moderate bodily

       injury and Level 5 battery resulting in serious bodily injury. The trial court

       entered a judgment of conviction on the Level 5 battery charge. Colinot’s

       sentencing hearing was held on November 1, 2016, and he was ordered to serve

       a three-year sentence with two years executed in the Department of Correction.

       Colinot now appeals.


                                      Discussion and Decision

                                     I. Sufficiency of the Evidence

[11]   Colinot argues insufficient evidence was presented to support his conviction for

       Level 5 felony battery resulting in serious bodily injury. The standard of review

       for sufficiency of evidence claims is well-settled. The Court does not put itself in

       the role of the trier of fact and reweigh the evidence or judge the credibility of

       the witnesses. McHenry v. State, 820 N.E.2d 124, 126 (Ind. 2006). A conviction

       will be affirmed if any reasonable juror could find a defendant guilty beyond a

       Court of Appeals of Indiana | Memorandum Decision 70A01-1611-CR-2754 | June 29, 2017   Page 4 of 7
       reasonable doubt when considering all the facts and inferences in favor of the

       conviction. Henley v. State, 881 N.E.2d 639, 652 (Ind. 2008). It is the trier of fact

       who is tasked with determining the weight of the evidence and witness

       credibility; jurors are empowered to believe what they wish about witness

       testimony. Klaff v. State, 884 N.E.2d 272, 274 (Ind. Ct. App. 2008).


[12]   To convict a defendant of battery resulting in serious bodily injury, the State

       must prove beyond a reasonable doubt that a defendant knowingly or

       intentionally touched another person in a rude, insolent, or angry manner and

       serious bodily injury resulted. Ind. Code § 35-42-2-1(b)(1) - 1(f)(1). Colinot

       argues the evidence presented to the jury lacked probative value because

       Woods’ testimony was inconsistent with Fitch’s and was therefore insufficient

       to support his conviction. Appellant’s Br. at 9.


[13]   Woods identified Colinot as the individual who forced him into the fire. Tr. p.

       50. He described seeing Colinot out of the corner of his eye before he was

       pushed into the fire by Colinot. Tr. p. 50. Fitch’s testimony corroborated

       Woods’ account: “[Woods] was laid out across three big logs and [Colinot] was

       on top of him.” Tr. p. 20. Colinot cites to inconsistent testimony by Woods and

       Fitch concerning details of what happened before and after the incident, and

       attributes the inconsistencies to the fact that the men were drinking alcohol.

       Appellant’s Br. at 11. However, the fact that Woods and Fitch were drinking

       was submitted to the jury in order that it could assess witness credibility and

       this Court will not retry the trier of fact’s assessment thereof. See Bailey v. State,

       979 N.E.2d 133, 143 (Ind. 2012). Moreover, inconsistencies in Fitch’s and

       Court of Appeals of Indiana | Memorandum Decision 70A01-1611-CR-2754 | June 29, 2017   Page 5 of 7
       Woods’s testimony concerned tangential details of the incident. Appellant’s Br.

       at 11. Colinot requests this Court reweigh the evidence, which we will not do.

       For all of these reasons, Colinot’s conviction for Level 5 battery resulting in

       serious bodily injury was supported by sufficient evidence.

                                          II. Fundamental Error

[14]   Colinot argues the trial court’s admission of State’s Exhibit Six constituted

       fundamental error. Because Colinot did not object to the admission of State’s

       Exhibit Six, he waived the issue. See Jewell v. State, 887 N.E.2d 939, 942 (Ind.

       2008). To qualify as fundamental error, an erroneous admission of evidence

       must constitute a blatant violation of basic principles, cause harm or substantial

       potential for harm, and result in a denial of fundamental due process. Gordon v.

       State, 981 N.E.2d 1215, 1218 (Ind. Ct. App. 2013).


[15]   The error complained of in State’s Exhibit Six – Woods’s medical records –

       appears to be a simple scrivener’s error. The medical records affidavit twice

       indicates that the document contains the medical records for “patient

       [Colinot],” but the medical records actually belong to Woods and reference his

       name throughout. Ex. Vol. I, State’s Ex. 6. Colinot does not describe how this

       error may have been prejudicial to his rights. Accordingly, Colinot has not

       established that he did not receive a fair trial due to a fundamental error of the

       trial court.




       Court of Appeals of Indiana | Memorandum Decision 70A01-1611-CR-2754 | June 29, 2017   Page 6 of 7
                                                 Conclusion

[16]   We conclude that Colinot’s conviction was supported by sufficient evidence.

[17]   Affirmed.


       Kirsh, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 70A01-1611-CR-2754 | June 29, 2017   Page 7 of 7